DETAILED ACTION
Status of Claims
Applicant has elected Group II – claims 9-19 and has canceled claims 1-8 and 20 in response to Electrino/ Restriction filed on 19 January 2022. Claims 9-19 are pending.  Objections and rejection are recited below. The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application, filed 14 September 2020 is a continuation of application 15/943,105, and is now US Patent No. 10,776,882.  Application 15/943,105 is a continuation of 14/693,226, and is now US Patent No. 9,965,806.  Application 14/693,226 is a continuation of application 11/456,793, filed on 11 July 2006, and is now abandoned.
Claim Objections
Claim 9 is objected to because it is a method claim which recites many of the components which are relevant to a system claim.  As such, much of the phraseology hold little patentable weight.  For example, in the limitation:
selecting, by a control input device coupled to a processor, a United States Treasury financial instrument received from a U.S. Treasury Department Direct computer in network communication with the processor displayed on a graphical user interface dynamically having a selectable first time horizon and a financial principal generates an income stream;
it is not clear if the Applicant is trying to claim “receiving, by a control input device, a United States Treasury financial instrument” or “displaying a United States Treasury financial instrument on a graphical user interface”.
Similarly, in the limitation:
selecting, by the control input device, the hedge fund received from a hedge fund web server in network communication with the processor from a plurality of hedge 
it is not clear if the Applicant is trying to claim “receiving, by a control input device, a plurality of hedge funds” or “dynamically updating the plurality of hedge funds on the graphical user interface”.
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for enabling an investor to invest in a hedge fund, the method comprising:
receiving, by a control device, information regarding a plurality of hedge funds;
displaying, on a graphical user interface of the control device, a United States Treasury financial instrument,
selecting, by a control device, a United States Treasury financial instrument;
… (other method steps)”

If the Applicant wishes to claim a system, he should use words similar to: 
“A system for enabling an investor to invest in a hedge fund comprising:
      a control device connected to a processor and a graphical user interface      configured to perform the method of: 
receiving information regarding a plurality of hedge funds;
displaying a United States Treasury financial instrument,
selecting a United States Treasury financial instrument;
… (other method steps)”

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
receiving information regarding a plurality of hedge funds;
displaying a United States Treasury financial instrument,
selecting a United States Treasury financial instrument;
… (other method steps)”

Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Patent No. 10,776,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the application is a method broader than the method performed by the system claim of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, in the limitation:
selecting, by a control input device coupled to a processor, a United States Treasury financial instrument received from a U.S. Treasury Department Direct computer in network communication with the processor displayed on a graphical user interface dynamically having a selectable first time horizon and a financial principal generates an income stream;
it is not clear what “and a financial principal generates an income stream” means to convey. First, it is not clear it is a separate step from the selecting the United States Treasury financial instrument.  Second, it is not clear how the financial principle ties to the United States Treasury financial instrument.  Third, it is also not clear what is being received when the United States Treasury financial instrument is received. 
Regarding the same limitation, it is not clear if the United States Treasury financial instrument is selected by the control input device or whether the control input device receives input selecting the United States Treasury financial instrument.  It is also not clear what “displayed dynamically” means to convey.  Perhaps the Applicant means to claim:
displaying on a graphical user interface, data regarding the United States Treasury financial instrument, wherein the data includes … (time horizons, income streams)…, and wherein the data is received in real time.
Correction is required.
Regarding claim 9, the limitation:
selecting, by the control input device, the hedge fund received from a hedge fund web server in network communication with the processor from a plurality of hedge funds dynamically updated on the graphical user interface, wherein the hedge fund has a selectable second time horizon different from the first time horizon; 
is vague and indefinite in that tit is not clear if the Applicant is claiming “received from a hedge fund by the control input device”.  It is also not clear if the hedge fund is selected by the control input device or if a user input received by the control input device selects a hedge fund.  Perhaps the Applicant means the limitation to convey:
received, by the processor, information regarding a plurality of hedge funds from a hedge fund web server, wherein the information regarding the plurality of hedge 
receiving, by the control input device, user input selecting a hedge fund from the plurality of hedge funds;
Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 10-19 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 9 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 9-19 are directed to a method for investing in a hedge fund which is a judicial exception of a fundamental economic principle which is a method of organizing human activity.
Claim 1 recites, in part
selecting a United States Treasury financial instrument having a selectable first time horizon and a financial principal generates an income stream;
selecting the hedge fund … from a plurality of hedge funds dynamically updated on the graphical user interface, wherein the hedge fund has a selectable second time horizon different from the first time horizon;
issuing automatically, shares to the investor in the hedge fund purchased with at least a portion of the income stream from the United States Treasury financial instrument via the U.S. Treasury Department Direct computer before the first time horizon; and
redeeming shares gained from the hedge fund automatically 
transferring automatically the redeemed shares gained to an electronic funds transfer account.
which is a series of steps which describes the judicial exception of the fundamental business practice of organizing human activity.
Limitations such as:
received from a U.S. Treasury Department Direct computer in network communication with the processor 
a financial principal generates an income stream,
received from a hedge fund web server in network communication with the processor 
dynamically updated on the graphical user interface, wherein the hedge fund has a selectable second time horizon different from the first time horizon
are merely descriptions of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
computer in network communication with the processor 
displayed on a graphical user interface dynamically 
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself
Dependent claims 10-14 and 19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 10-14 and 10 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al (US Pub. No. 2007/0022033) in view of Huntley (St. Petersburg Times, St. Petersburg, Fla, May 18, 2003), in further view of Shkedy (US Patent No. 6,236,972 B1).
Regarding claim 9, Ho teaches a method of providing structured products that provide a rate of return related to changes in a value of a hedge fund index that includes a plurality of hedge funds [0007]. He teaches investing in hedge funds on a pro-rata basis [0121]. He teaches:
selecting, by a control input device coupled to a processor, a United States Treasury financial instrument received from a U.S. Treasury Department Direct computer in network communication with the processor displayed on a graphical user interface dynamically having a selectable first time horizon and a financial principal generates an income stream - [0092], [0094], [0134], [0135], [0136], [0142] “fixed income strategy”, [0143] “Managers may hedge or trade a portion of the interest rate and credit risk through instruments such as interest rate swaps, treasuries, credit default swaps and asset swaps”, and [0144] “the fixed income arbitrage strategy involves the exploitation of price inefficiencies in a variety of fixed income securities”;
selecting, by the control input device, the hedge fund received from a hedge fund web server in network communication with the processor from a plurality of hedge funds dynamically updated on the graphical user interface, wherein the hedge fund has a selectable second time horizon different from the first time horizon – [Fig. 9] and [0133]-[0140], [0165]-[0174] “Selection of Eligible Funds” and [0175]-[0179] “Selecting Index Funds”; and
Ho
issuing automatically, by the processor via the hedge fund web server, shares to the investor in the hedge fund purchased with at least a portion of the income stream from the United States Treasury financial instrument via the U.S. Treasury Department Direct computer before the first time horizon.
However, Huntley teaches creating a CD ladder wherein you buy CDs that mature in each year (or at another set interval) over a chosen time period [page 2, 6" paragraph]. Huntley teaches cashing out one or more of the CDs in your ladder and taking an early withdrawal penalty [page 2, 7" paragraph]. Examiner interprets set time interval as indicative of Applicant's second time horizon.
Therefore, it would have been obvious at the time of the instant invention to modify Ho’s disclosure to include cashing out one or more of the CDs in your ladder and taking an early withdrawal penalty as taught by Huntley in order to reinvest at a higher rate if the rates go up -  Huntley [page 2, 7 paragraph] .
Neither Ho nor Huntley explicitly discloses:
redeeming shares gained from the hedge fund automatically via the processor in network communication with the hedge fund web server transferring automatically the redeemed shares gained to an electronic funds transfer account.
However, Shkedy teaches a method and system for facilitating secondary trading of shares of an investment company such as an open-ended mutual fund or a hedge fund [col. 1 lines 10-17].  He teaches redeeming shares [col. 3 lines 48-53].  He teaches the transfer agent and the central controller automatically transferring shares and funds to the corresponding accounts on the settlement date [col. 12 lines 35-40].
Therefore, it would have been obvious at the time of the instant invention to modify Ho’s disclosure to include redeeming shares and automatically transferring shares and funds to the corresponding accounts on the settlement date as taught by Shkedy 
Regarding claim 10, neither Ho nor Huntley explicitly discloses redeeming the shares gained from the hedge fund as occurring at the second time horizon.
However, Shkedy teaches redeeming shares [col. 3 lines 48-53] as discussed in the rejection of claim 9.  Accordingly this claim is rejected for the same reasons.
Regarding claim 11, Ho teaches the United States Treasury financial instrument being selected from the group of securities consisting of. Certificates of Deposit, U.S. Notes, U.S. Bonds, Treasury bills, and U.S. Treasury Inflation-Protected Securities – [0143].
Regarding claim 14, Ho teaches the selectable second time horizon being restricted to options that are later in time than the selectable first time horizon – [0187].
Regarding claim 19, neither Ho nor Huntley explicitly discloses the processor redeeming the principal of the United States Treasury financial instrument at the first time horizon.
However, Shkedy teaches redeeming shares [col. 3 lines 48-53] as discussed in the rejection of claim 9.  Accordingly this claim is rejected for the same reasons.  
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Huntley, in further view of Shkedy, in further view of Speckman (US Pub. No. 20030097324 A1)
Regarding claim 12, neither Ho, Huntley nor Shkedy explicitly discloses redeeming the hedge fund shares at a time other than the second time horizon and charging a penalty for redemption.
However, Speckman teaches an investment tool which is able to calculate and compare investment returns over time for two or more investment plan [0009]. He teaches considering time horizons for the liquidation of investments [0010].  He teaches considering the effects of early withdrawal penalties from an IRA [0019].
Ho’s disclosure to include time horizons for the liquidation of investments and effects of early withdrawal penalties as taught by Speckman because such considerations are useful in determining long-term gains – Speckman [0008].
Regarding claim 13, Speckman teaches the processor redeeming “the United States Treasury financial instrument” at a time other than the first time horizon and charging a penalty for redemption in a similar way he teaches effects of early withdrawal penalties for other investments as discussed in the rejection of claim 12.  Accordingly, this claim is rejected for the same reasons.
Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Huntley, in further view of Shkedy, in further view of Lerner (US Pub. No. 20020120555 A1).
Regarding claims 15-18, neither Ho, Huntley nor Shkedy explicitly discloses:
the processor periodically updating a net asset value per share of the hedge fund shares.
dynamically displaying the updated net asset value per share of the hedge fund shares.
the processor periodically updating per share management fees of the hedge fund shares.
dynamically displaying the updated per share management fees of the hedge fund shares.
However, Lerner teaches system and methods provides a real-time electronic marketplace for physical soft commodities, such as coffee, sugar, cotton, cocoa, rice, etc. [0030].  He teaches use by hedge fund managers [0020].  He teaches a display screen 400 customized by a user's preferences, such as the particular information displayed in various windows [0095].  The windows present real-time information from external data vendors.  He provides a "snapshot" window where users may select a quick quote options for the most 
Therefore, it would have been obvious at the time of the instant invention to modify Ho’s disclosure to include displaying real-time market data for users such as hedge fund managers as taught by Lerner because it facilitates and streamlines the hedging and trade execution process--thereby increasing liquidity in these commodity markets, attracting new market players, and creating new opportunities for all participants – Lerner [0030].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wallman:  “Method And System For Enabling Smaller Investors To Manage Risk In A Self-managed Portfolio Of Assets/liabilities”, (US Patent No. 6,36,0210 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692